DETAILED ACTION
Response to Amendment
1.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al (US 2016/0356335).
As per claim 9, Nomura et al discloses a hydraulic shock absorber (Abstract) comprising: 
a cylinder (11) containing fluid (Abstract); 
a channel forming part (30) including a channel (32) configured to allow for flow of the fluid along with relative movement of a rod (21) in an axial direction of the cylinder; and 
an opening and closing part (51, 54) configured to open and close the channel of the channel forming part, wherein the opening and closing part includes: 
an opening and closing member (51) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid ([0047]); and 
a preload member (54) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (540) and axis alignment portions (541, 542), the ring-shaped portion being in a ring shape (540), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion and contact the channel forming part to thereby perform axis alignment ([0035]), and 
wherein the ring-shaped portion has a non-uniform radial width (54), and the radial width is varied according to positions of the axis alignment portions (541, 542). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2016/0356335) in view of Tanaka (US 5,529,154).
As per claim 1, Nomura et al discloses a hydraulic shock absorber (Abstract) comprising: 
a cylinder (11) containing fluid (Abstract); 
a channel forming part (30) including a channel (32) configured to allow for flow of the fluid along with relative movement of a rod (21) in an axial direction of the cylinder; and 
an opening and closing part (51, 54) configured to open and close the channel of the channel forming part, wherein the opening and closing part includes: 
an opening and closing member (51) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid ([0047]); and 
a preload member (54) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (540) and axis alignment portions (541, 542), the ring-shaped portion being in a ring shape (540), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion and contact the channel forming part to thereby perform axis alignment ([0035]).  Nomura et al does not disclose an inner periphery in a shape other than a circular shape.
Tanaka discloses a valve structure for a damper including an inner periphery in a shape other than a circular shape (29a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular opening of Nomura et al by forming it as an ellipse as taught by Tanaka in order to allow the disk to flex axially for thereby generating a damping force (Tanaka: Col. 6, lines 34-42).
	As per claim 2, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 1.  Tanaka further discloses wherein the ring-shaped portion is in a shape other than a circular ring shape (29a).
As per claim 3, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 2.  Nomura et al further discloses wherein the ring-shaped portion has a non-uniform radial width (54). 
As per claim 4, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 3.  Nomura et al further discloses wherein the ring-shaped portion includes an outer periphery in a round shape, so that the ring-shaped portion has the non-uniform radial width (54). 
As per claim 5, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 4.  Tanaka further discloses wherein the inner periphery is in an elliptical shape (29a). 
As per claim 6, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 2.  Nomura et al further discloses wherein the ring-shaped portion includes an outer periphery in a shape other than a round shape, so that the ring-shaped portion has a non-uniform radial width (54). 
As per claim 7, Nomura et al and Tanaka disclose the hydraulic shock absorber according to claim 1.  Nomura et al further discloses wherein the channel forming part comprises a piston body (30) attached to a distal end of the rod. 
As per claim 17, Nomura et al discloses a damping force generation mechanism (Abstract) comprising: 
a channel forming part (30) including a channel (32) and a protrusion (30), the channel being configured to allow for flow of fluid along with relative movement of a rod (21) in an axial direction of a cylinder (11) containing the fluid, the protrusion being cylindrical and configured to protrude in the axial direction (30); 
an opening and closing member (51) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid ([0047]); and 
a preload member (54) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (540) and axis alignment portions (541, 542), the ring-shaped portion being in a ring shape (540), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion toward a radially inward portion of the protrusion (541, 542). Nomura et al does not disclose an inner periphery in a shape other than a circular shape.
Tanaka discloses a valve structure for a damper including an inner periphery in a shape other than a circular shape (29a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular opening of Nomura et al by forming it as an ellipse as taught by Tanaka in order to allow the disk to flex axially for thereby generating a damping force (Tanaka: Col. 6, lines 34-42).
Allowable Subject Matter
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 11-14 are allowed.
Response to Arguments
10.	Applicant’s arguments, see page 12, filed 8/4/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 under Yamaoka and Tanaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nomura et al and Tanaka.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657